Citation Nr: 1222332	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including anxiety disorder and panic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1960 to February 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, a video-conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2010 for further development of the evidence.  That has been accomplished and the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of anxiety disorder, panic disorder, or any other acquired psychiatric disorder were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of anxiety disorder, panic disorder, or any other acquired psychiatric disorder in the years after service.  

3.  Anxiety disorder, panic disorder, or any other acquired psychiatric disorder is not shown to have been caused by any in-service event.



CONCLUSION OF LAW

Anxiety disorder, panic disorder, or any other acquired psychiatric disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An October 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) have been secured.  Regarding pertinent post-service treatment records, these have either been secured, been certified as being unavailable, or the Veteran has not provided an adequate release so that the records may be obtained by VA.  The RO arranged for a VA examination in January 2011, pursuant to remand by the Board.  The Board finds that the opinions obtained are adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Anxiety or Panic Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, which has been diagnosed as being anxiety and panic disorders.  At his hearing before the undersigned, he testified that he first had a panic disorder while he was on active duty.  He stated that he sought treatment while in service, but was told by the medical staff that there was nothing to be done and that he should just go back to work.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of anxiety disorder, panic disorder, or any other acquired psychiatric disorder were manifested during service.  In this regard, the Veteran's STRs show no complaint or manifestation of any psychiatric disorder while he was on active duty.  On examination for separation from service, psychiatric clinical evaluation was normal.  Although the Veteran testified that he had received treatment in service, on examination by VA in January 2011, it was specifically noted that he did not report having received any mental health treatment during the military.  In a February 2007 statement, the Veteran reported a history of anxiety onboard ship where he would have panic attacks and would lock himself in gear lockers until the feelings would pass.  At the time of the VA examination in January 2011, the examiner stated that the Veteran did not report this history during the examination.  At the hearing in October 2010, the Veteran testified that the onset of anxiety was in late 1961 or early 1962 when panic attacks started coming on but that it was just a real light attack, it would come on and a few minutes it would go away.  He stated that he really didn't pay a whole lot of attention to it but that it got worse over the years.  His testimony as to the symptoms experienced in service is inconsistent with his statement of symptoms made in February 2007.  In February 2007, he reported significant panic attacks while in October 2010 he indicated that panic attacks were "light".  In addition, while he testified that he sought treatment in service, this is inconsistent with the reported history at the time of the 2011 VA examination during which he did report in-service treatment.  Thus, his testimony and statements regarding symptoms in service and the seeking of medical attention for a panic disorder while on active duty is found to be inconsistent and not found to be credible.  

The Board finds that the Veteran did not continuously manifest chronic symptoms of anxiety disorder, panic disorder, or any other acquired psychiatric disorder in the years after service.  Private treatment records dated from 1999 to 2009 have been received and reviewed.  Although anxiety was noted while the Veteran was being treated for low back pain in July 1999, additional records do not include further complaints of anxiety for the next several years.  In an August 2006 statement from the Veteran's private physician, it was indicated that the Veteran had had anxiety since discharge from service, but had reportedly taken the medication Xanax only since 1972.  The physician stated that the Veteran likely had posttraumatic stress disorder (PTSD), without indication of the stressor in service that may have caused the disorder.  Additional records show that the Veteran received the anti-anxiety medication Xanax in July 2001, but subsequent records from the same private health care provider do not show continued use of this medication.  Additionally, medical records describe the Veteran as having an acute anxiety disorder from 2004 to 2007.  In a July 2008 statement, another private physician reported that the Veteran had had an anxiety disorder for 25 years, dating the onset of the Veteran's disability to approximately 1993, many years after separation from service.  

The Board finds that an anxiety disorder, panic disorder, or any other acquired psychiatric disorder is not shown to have been caused by any in-service event.  In January 2011, the Veteran was examined by VA pursuant to remand by the Board to ascertain any possible relationship with service.  After review of the record and examination, the diagnosis was panic disorder without agoraphobia.  The examiner noted that the Veteran reported that the Veteran thought the symptoms of anxiety began during service and that the Veteran did not report receiving any mental health treatment during the military.  The examiner noted that on the February 2007 statement regarding the claim, the Veteran reported a history of anxiety onboard ship where he would have panic attacks and would lock himself in gear lockers until the feelings would pass.  The examiner stated that the Veteran did not report this history during the examination.  The examiner indicated that the Veteran reported having first received treatment for a psychiatric disorder in 1975.  The examiner opined that the Veteran's current panic disorder without agoraphobia was not due to or caused by his active duty service.  The reason for this was that there was no indication of treatment or complaints of symptoms of anxiety in the STRs and no indication of treatment for symptoms of anxiety until well after discharge from active duty.  

The record includes only one statement by a medical provider that the Veteran's anxiety disorder is related to service.  This statement, dated in November 2006, includes a reference that the Veteran's disorder is likely PTSD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).   

In this case the opinion of the VA examiner, who opined that the Veteran's psychiatric disability is not related to service, is found more probative than the physician who made the statement in November 2006.  As noted, the examiner who submitted the November 2006 statement did not specify the possible stressor that might have caused PTSD nor has any of the treatment records documented a diagnosis of PTSD, which must, by regulation, be clinically confirmed in the record.  See 38 C.F.R. § 3.304 (f) (2011).  Nor has the Veteran contended that his psychiatric disorder is the result of a specific in-service stressor.  Moreover, the statement does note an inaccurate history that the Veteran's disability had its onset during service.  As such, the Board finds that the January 2011 opinion has more probative value than the November 2006 statement.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disability, including anxiety disorder and panic disorder, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


